          Case 1:20-cr-00330-AJN Document 203 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            4/16/21


  United States of America,

                  –v–
                                                                        20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                             ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:

        The Court is in receipt of the parties’ joint letter responding to the Court’s March 29,

2021 Order. The parties agree that the redactions to pages 118 and 119 are no longer necessary.

The Defendant continues to press for the redactions on pages 129–134. However, for the reasons

stated in the Court’s March 29, 2021 Order, the information is already part of the public record

in this case and accordingly the proposed redactions are unnecessary and overbroad. Dkt. No.

189; see also United States v. Nejad, No. 18-CR-224 (AJN), 2021 WL 681427, at *11 (S.D.N.Y.

Feb. 22, 2021). For the reasons stated in the Court’s March 18, 2021 and March 29, 2021

Orders, the Court approves the limited redactions to Exhibit 11 to the Government’s brief, except

for the language quoted in the Indictment, which is already part of the public record.

        The Government is therefore ORDERED to docket its omnibus memorandum of law,

along with the corresponding exhibits, by 3:00 p.m. today, consistent with the Court’s orders

regarding redactions. The parties are further ORDERED to docket their April 1, 2021 joint

letter; if either side believes that portions of that letter should be redacted, they shall propose

redactions by April 19, 2021.



        SO ORDERED.


                                                   1
       Case 1:20-cr-00330-AJN Document 203 Filed 04/16/21 Page 2 of 2




Dated: April 16, 2021                    __________________________________
       New York, New York                         ALISON J. NATHAN
                                                United States District Judge




                                     2
